[Cite as State v. Davidson-Dixon, 2021-Ohio-1485.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                Plaintiff-Appellee,                  :
                                                          No. 109557
                v.                                   :

DENAYNE DAVIDSON-DIXON,                              :

                Defendant-Appellant.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: April 29, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-645234-A


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Jeffrey Maver, Assistant Prosecuting
                Attorney, for appellee.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Erika B. Cunliffe, Assistant Public Defender, for
                appellant.


KATHLEEN ANN KEOUGH, P.J.:

                Defendant-appellant, Denayne Davidson-Dixon (“Davidson-Dixon”),

appeals his conviction for aggravated assault. Finding merit to the appeal, we

reverse and remand for a new trial.
             In November 2019, Davidson-Dixon was named in a two-count

indictment charging him with felonious assault, a felony of the second degree, in

violation of R.C. 2903.11(A)(1), and domestic violence, a first-degree misdemeanor,

in violation of R.C. 2919.25(A). The case proceeded to trial where the jury heard the

following testimony and evidence.

             On September 29, 2019, police and EMS responded to a domestic

violence call from Davidson-Dixon’s wife, Shianne Adams (“Adams”). Once EMS

arrived on scene, they found Adams with a small laceration under her blackened eye.

Adams complained of pain to her face and teeth. The parties stipulated that Adams

sustained serious physical harm — she underwent surgery to repair a closed-fracture

orbital bone, closed-fracture of the nasal bond, and a closed-fracture of the left-side

of the maxilla. There is no dispute that Davidson-Dixon caused these injuries to his

wife. Davidson-Dixon claimed that he caused these injuries because he was acting

in self-defense.

             The events leading up to the altercation between Davidson-Dixon and

Adams began the night before, when they attended the wedding of Davidson-

Dixon’s cousin. During the wedding, Davidson-Dixon’s family members told him

that they observed Adams talking to other men and perhaps getting a telephone

number.    When Davidson-Dixon confronted Adams, she left the wedding in

Davidson-Dixon’s car. The two met up at a bar later that night, which was now the

early hours of September 29, and they left together to go home. During the drive

home, an argument ensued. Adams testified that it was a verbal argument that was
insignificant.   Davidson-Dixon testified that Adams was yelling and driving

erratically. He said that at one point she smacked and clawed his face. According

to Davidson-Dixon, when they arrived home, Adams threw a shot-glass wedding

favor at him while he was still seated in the vehicle.

             Sometime later that morning, Adams left the house in Davidson-

Dixon’s vehicle. She did not arrive back home until approximately 10:00 p.m. after

Davidson-Dixon repeatedly texted her to return home with the car. Davidson-Dixon

testified that he and his son were watching a movie when Adams entered the house

and threw his key-fob at him, hitting him in the face. He stated that he did not

confront her about her actions. Adams admitted to tossing the key-fob at him, but

stated that she was unsure if it hit him. She stated that she then unplugged the Wi-

Fi and went into the bedroom. According to Davidson-Dixon, after Adams threw

the key-fob at him, she went into the bedroom, but came back into the living room

to unplug the Wi-Fi before going back into the bedroom.

             Adams testified that she was in their bedroom when Davidson-Dixon

entered the bedroom and starting yelling at her. She stated that Davidson-Dixon

then struck her in the face, causing her to fall and lose unconsciousness. She

testified that when she awoke, Davidson-Dixon was standing over her yelling, “yeah,

I knocked your b**** a** out.” However, Adams told the 911 operator and EMS that

she was unconscious for “about ten minutes,” and that she “just woke up,” and that

Davidson-Dixon was sitting in his car a few houses down. Despite telling the 911

operator that she had just woken up after being unconscious for ten minutes,
Adams’s phone records indicated that immediately prior to calling EMS, she placed

a call to her friend Byron, which lasted approximately ten minutes. When EMS

arrived, they transported Adams to South Pointe Hospital where she was treated for

her injuries.

                According to Davidson-Dixon, after Adams unplugged the Wi-Fi, he

went into the bedroom to ask her why she would do that when she knew that he and

his son were watching a movie. He testified that after he told her to pack up her stuff

and that he wanted a divorce, Adams punched him in the nose, causing it to bleed.

He testified that he pushed her away, and when he looked up, Adams was coming at

him with a pair of scissors. Davidson-Dixon testified that out of a reflexive action,

he punched her in the face, causing her to fall onto the floor. He stated that Adams

got up and immediately placed a call on her phone. Believing that she was calling

the police, he took a picture of his bloodied nose, left the house, and drove to the

Fourth District Police Station to file a report.

                Davidson-Dixon’s interaction with Officer Harris at the Fourth District

was video and audio recorded. A portion of the interview was played for the jury.

Davidson-Dixon told the officer about what occurred the night before and showed

Officer Harris where he sustained injury from Adams clawing at his face. Davidson-

Dixon did not show the officer any injury to his eye. Davidson-Dixon then explained

that moments before coming down to the Fourth District, he and Adams had an

argument, and Adams punched him in the face and bloodied his nose. He then told

Officer Harris, “so I hit her back.” Upon further questioning, Davidson-Dixon
denied that he “hit” Adams; he stated and demonstrated that he “pushed her —

mushed her — get away from me.” He told Officer Harris that he did not want to file

charges or get her in trouble, but that he was reporting the incident to “cover his a**”

because on a prior occasion when he did not report Adams assaulting him, she

pressed domestic violence charges against him. Davidson-Dixon denied that Adams

suffered any injury as a result of the altercation. At trial, Davidson-Dixon testified

that he did not tell Officer Harris about the scissors because he did not want Adams

to get into trouble because she was on felony probation.

             At trial, Adams denied that she punched Davidson-Dixon in the face or

threatened him with scissors. Davidson-Dixon introduced phone records between

the two in which Davidson-Dixon questioned Adams as to why she punched him and

threatened him with scissors. In those text messages, Adams did not deny or

confirm that she threatened Davidson-Dixon with scissors, but in a subsequent text,

she stated that her “little a** punch ain’t harm you.” Adams told the jury that she

has a prior conviction for attempted arson, and that she was currently on probation

for felonious assault from when she assaulted Davidson-Dixon’s ex-wife.

              During his testimony, Davidson-Dixon testified about a photograph

depicting an injury to his eye, which according to him, the injury occurred when

Adams came at him with a pair of scissors. However, Teira Miller, Davidson-Dixon’s

sister, testified that she saw the injury to her brother’s eye in the afternoon of

September 29, 2019, which was prior to the altercation that occurred later that

evening.
              At the close of evidence, Davidson-Dixon requested that the court

instruct the jury on self-defense. After considering the arguments raised and the

relevant case law, the trial court determined that it would not instruct the jury on

self-defense, but would give an instruction on aggravated assault as a “lesser inferior

offense.”1 No objection was raised regarding the court’s decision to instruct the jury

on aggravated assault; Davidson-Dixon objected to the court’s decision on self-

defense.

              The jury found Davidson-Dixon guilty of aggravated assault, a fourth-

degree felony, in violation of R.C. 2903.12(A)(1), the inferior offense of felonious

assault; and domestic violence, as charged in the indictment. For sentencing

purposes, the court merged the two offenses, and the state elected that the court

sentence Davidson-Dixon on Count 1 — aggravated assault. The court imposed a

prison sentence of 18 months.

              Davidson-Dixon now appeals, raising two assignments of error.




      1R.C.  2903.12, aggravated assault, adds the mitigating factor of provocation. The
trial court used the term “lesser included offense” in the written instructions submitted
to the jury when describing the aggravated assault offense. A review of the record and the
instructions as a whole reveal that the trial court merely used imprecise language in its
written instructions. No argument has been raised on appeal regarding this issue. And
we make no determination whether the aggravated assault instruction was warranted
based on the record.
I.   Jury Instruction — Self-Defense

              In his first assignment of error, Davidson-Dixon contends that the

trial court violated his state and federal constitutional rights to due process and a

fair trial by refusing to instruct the jury on self-defense.

              When reviewing a refusal to give a requested jury instruction, an

appellate court considers whether the trial court’s refusal was an abuse of discretion

under the facts and circumstances of the case. State v. Wolons, 44 Ohio St. 3d 64,

541 N.E.2d 443 (1989).

              Trial courts have a responsibility to give all jury instructions that are

relevant and necessary for the jury to properly weigh the evidence and perform its

duty as the factfinder. State v. Stephens, 2016-Ohio-384, 59 N.E.3d 612, ¶ 17 (8th

Dist.), citing State v. Comen, 50 Ohio St. 3d 206, 553 N.E.2d 640 (1990), paragraph

two of the syllabus. Trial courts should ordinarily give a requested jury instruction

if it is a correct statement of law, if it is applicable to the facts of the case, and if

reasonable minds might reach the conclusion sought by the requested instruction.

State v. Jacinto, 2020-Ohio-3722, 155 N.E.3d 1056, ¶ 42 (8th Dist.), citing State v.

Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 240; see also

Goldfuss v. Davidson, 79 Ohio St. 3d 116, 124, 679 N.E.2d 1099 (1997).

              In this case, Davidson-Dixon requested a jury instruction on the

affirmative defense of self-defense pursuant to R.C. 2901.05(B)(1), which now

provides:

      A person is allowed to act in self-defense, defense of another, or defense
      of that person’s residence. If, at the trial of a person who is accused of
        an offense that involved the person’s use of force against another, there
        is evidence presented that tends to support that the accused person
        used the force in self-defense, * * * the prosecution must prove beyond
        a reasonable doubt that the accused did not use the force in self-
        defense, * * * as the case may be.

               Under R.C. 2901.05(B)(1) there are two burdens. The defendant has

the initial burden of production, which is the burden of producing evidence “that

tends to support” that the defendant used the force in self-defense. The burden then

shifts to the state under its burden of persuasion to prove beyond a reasonable doubt

that the defendant did not use the force in self-defense. State v. Petway, 2020-

Ohio-3848, 156 N.E.3d 467, ¶ 55 (11th Dist.), citing State v. Carney, 10th Dist.

Franklin No. 19AP-402, 2020-Ohio-2691, ¶ 31. To satisfy this burden, the state

must disprove at least one of the elements of self-defense. Id.

               To determine whether the defendant satisfied his burden of

production, the court must consider whether the defendant presented sufficient

evidence that tends to support that he used force in self-defense. “Placed in context,

the phrase ‘tends to support’ does not connote that a new standard should apply to

the determination of whether a defendant is entitled to a self-defense instruction.

In order for evidence that ‘tends’ to support an affirmative defense, it must be

sufficient to raise a question in the mind of a reasonable juror, as is already required

under the existing standard set forth in [State v.] Melchior[, 56 Ohio St. 2d 15, 381
N.E.2d 195 (1978)].” State v. Tolle, 4th Dist. Adams No. 19CA1095, 2020-Ohio-935,

¶ 24.
      The proper standard for determining in a criminal case whether a
      defendant has successfully raised an affirmative defense under R.C.
      2901.05 is to inquire whether the defendant has introduced sufficient
      evidence, which if believed, would raise a question in the minds of
      reasonable men concerning the existence of such issue.

Melchior at paragraph one of the syllabus.

              In deciding whether to give a self-defense instruction, the trial court

must view the evidence in favor of the defendant, and the question of credibility is

not to be considered. Jacinto, 8th Dist. Cuyahoga No. 108944, 2020-Ohio-3722, ¶

42; State v. Robinson, 47 Ohio St. 2d 103, 110-113, 351 N.E.2d 88 (1976). If there is

conflicting evidence on the issue of self-defense, the instruction must be given to the

jury. Stephens, 2016-Ohio-384, 59 N.E.3d 612, at ¶ 19, citing State v. Hill, 8th Dist.

Cuyahoga No. 60736, 1992 Ohio App. LEXIS 3764, 3 (July 16, 1992). However, “if

the evidence generates only a mere speculation or possible doubt, the evidence is

insufficient to raise the affirmative defense, and submission of the issue to the jury

will be unwarranted.” Melchior at 20. Finally, a defendant’s bare assertion that he

acted in self-defense will be insufficient. Jacinto at ¶ 47; see also State v. Reyes-

Figueroa, 2020-Ohio-4460, 158 N.E.3d 939, ¶ 29 (8th Dist.). His assertions must

be coupled with supporting evidence from whatever source and of a nature and

quality sufficient to raise reasonable doubt as to guilt. Melchoir at 20, citing

Robinson at 111-112; see also Jacinto at ¶ 47.

              Davidson-Dixon requested that the trial court instruct the jury on

nondeadly self-defense. To warrant a nondeadly self-defense instruction, Davidson-

Dixon must have introduced sufficient evidence tending to support that: (1) he was
not at fault in creating the situation giving rise to the altercation in which the use of

force occurred, (2) he had reasonable grounds to believe and an honest belief, even

if mistaken, that he was in imminent danger of bodily harm, and (3) the only means

to protect himself from such danger was the use of force not likely to cause death or

great bodily harm, i.e., that he did not use more force than was reasonably necessary

to defend against the imminent danger of bodily harm. See, e.g., Jacinto at ¶ 43.

             Fault in Creating the Situation Giving Rise to the Altercation

                At trial, the state argued that a self-defense instruction was not

warranted because Davidson-Dixon caused the situation giving rise to the

altercation by going into the marital bedroom to confront Adams. In support, the

state cited to State v. Gaston, 8th Dist. Cuyahoga No. 98904, 2013-Ohio-2331,

where this court upheld the recognized principle that even if the person is not the

immediate aggressor, that person cannot provoke an assault or voluntarily enter an

encounter and then claim a right of self-defense. The trial court agreed with the

state, finding that based on this court’s holding in Gaston, it would not give the self-

defense instruction.2

                Our review of Gaston reveals that the case is distinguishable. Gaston

was playing pool with a friend in an apartment complex and the victim was waiting

his turn to play in an adjacent room. An argument ensued between Gaston and



       2Itis interesting to note that the trial court found that Davidson-Dixon caused the
situation giving rise to the altercation, but then also determined that his actions may have
been the result of provocation.
another person, Coleman, about whether the lights should be on or off. Gaston took

two pool balls off the table, so that no one could play, and stated that he was going

to the security office to resolve the situation. He walked down the hall, but stopped

after hearing insults and profanity directed at him. Gaston turned around and

rather than continue walking to the security office, challenged the victim to “come

say that to my face.” Gaston stated that he waited for the victim to approach. Gaston

admitted that after the victim ran his body into him, he punched the victim, who fell

down. The victim got up and positioned himself in a fighting stance, and Gaston

punched him again, causing serious physical harm.

              The Gaston trial court refused to give the instruction on self-defense

because it determined that Gaston was at fault in creating the confrontation when

he took the pool balls from the table. On appeal, Gaston contended that the proper

focus should have been who was the first to engage in the physical altercation, not

who or what caused the altercation. Gaston argued that because the victim ran his

body into him, he had no choice but to defend himself.

              This court held that even viewing the evidence in favor of Gaston, the

evidence showed that Gaston was at fault in creating the situation because he took

the pool balls off the table, challenged the victim “to come say that to my face,” and

then waited for the victim to approach him. This court found that Gaston provoked

the victim, when he could have continued walking to the security guard station as

originally planned. Id. at ¶ 17.
              In this case, when Adams arrived home after being away for the entire

day, she threw the key-fob at Davidson-Dixon, striking him in the face. She then

went into the bedroom. Moments later, she came out of the bedroom and unplugged

the Wi-Fi despite seeing Davidson-Dixon and his teenage son watching a movie.

Adams then went back into the bedroom. Davidson-Dixon stated that he went into

the bedroom to ask Adams about unplugging the Wi-Fi, and an argument ensued

where he told her to pack up her things and that he wanted a divorce. Davidson-

Dixon testified:

      And no sooner that those words came out of my mouth, she punched
      me square in the nose[,] so I pushed her. I felt blood coming out of my
      nose. I touched my nose, seen blood on my hands. As soon as I looked
      up, she was like literally right in my face coming at me with the scissors.
      I punched her. Reaction. So the scissors still got me in my eye, she fell
      on the floor, got up and — got right back up and got on the phone,
      started dialing. I thought she was calling the police so that’s when I
      pulled out my phone.

(Tr. 300-301.) Davidson-Dixon presented photographs of his bloodied nose and the

injury to his eye. In subsequent text messages, Davidson-Dixon asked Adams why

she punched him and attacked him with scissors. Although she did not deny or

confirm that she threatened him with scissors, she stated in her text message that

her “little a** punch ain’t harm you.”

              Therefore, unlike in Gaston, Davidson-Dixon did not create the

situation because he did not challenge Adams to engage in fighting activity. We fail

to see how Davidson-Dixon created the situation by merely going into the marital

bedroom to ask Adams why she unplugged the Wi-Fi. For this court to agree with
the trial court that Davidson-Dixon caused the situation giving rise to the

altercation, this court would have to conclude that in a marital home, an unarmed

spouse cannot verbally confront the other spouse for the purpose of resolving a

dispute without being deemed the aggressor or person who caused the situation. We

cannot make that conclusion in this case. Granted, the totality of the circumstances

surrounding the confrontation should be considered, i.e., whether the confronting

spouse threatens or uses force prior to engaging in the initial confrontation.

               Viewing the evidence in favor of Davidson-Dixon, a reasonable juror

could find that Adams was the person who started the altercation. Viewing the

evidence in favor of Davidson-Dixon, sufficient evidence was presented that tends

to show that Adams caused the situation giving rise to the altercation when she (1)

threw the key-fob at Davidson-Dixon’s head, striking him; and (2) unplugged the

Wi-Fi when Davidson-Dixon and his son were watching a movie; or (3) punched

Davidson-Dixon in the face.      Accordingly, a reasonable juror could find that

Davidson-Dixon was not at fault for creating the situation giving rise to the

altercation.

          Reasonable and Honest Belief of Imminent Harm

               Viewing the evidence in favor of Davidson-Dixon, he presented

sufficient evidence that tends to show that he had reasonable grounds to believe,

and an honest belief, that he was in imminent danger of bodily harm. After

Davidson-Dixon was struck in the face by Adams, he pushed her away, causing her

to fall down. He testified that after he noticed that his nose was bleeding, he looked
up and saw Adams coming at him with a pair of scissors, which he described as

having a pointed tip — Adams worked as a cosmetologist. He stated that the scissors

poked him in the eye. Davidson-Dixon presented photographs of an injury to the

corner of his eye.

              In light of Adams’s actions, coupled with the events that occurred the

evening before where Adams smacked and clawed him in the face while driving

erratically, and then threw a shot-glass wedding favor at him, Davidson-Dixon could

have had a reasonable and honest belief that he was in imminent harm when Adams

came at him with scissors. Moreover, Davidson-Dixon knew of Adams’s criminal

history, including a conviction for felonious assault.

              Although Davidson-Dixon did not tell Officer Harris that Adams

attacked him with scissors, and his sister testified that she saw the injury to his eye

prior to the incident, credibility is not to be considered when deciding whether

sufficient evidence is presented to warrant a self-defense instruction. See Jacinto,

2020-Ohio-3722, 155 N.E.3d 1056, at ¶ 42. Davidson-Dixon’s testimony, if believed,

is sufficient evidence that tends to show that he had reasonable grounds to believe

that he was in imminent danger of bodily harm.

          Reasonable Force

              It is undisputed that Davidson-Dixon threw a single punch. This court

has repeatedly held that a single punch, even if it causes serious physical harm or

death, is nondeadly force. Jacinto, 2020-Ohio-3722, 155 N.E.3d 1056, ¶ 43, fn. 2,

citing State v. Triplett, 192 Ohio App. 3d 600, 2011-Ohio-816, 949 N.E.2d 1058, ¶ 14
(8th Dist.) (one punch is not “comparable to deadly force”); State v. Redding, 3d

Dist. Union No. 14-19-01, 2019-Ohio-5302, ¶ 19, quoting State v. Jeffers, 11th Dist.

Lake No. 2007-L-011, 2008-Ohio-1894, ¶ 81 (“‘A single punch, standing alone, may

not constitute deadly force.’”). And even if Davidson-Dixon could have left the

bedroom after being punched in the face and threatened with scissors, there is no

duty to retreat to avoid the danger in cases involving the use of nondeadly force,

even if retreat is possible. Cleveland v. Welms, 169 Ohio App. 3d 600, 2006-Ohio-

6441, 863 N.E.2d 1125, ¶ 19 (8th Dist.).

                According to Davidson-Dixon, it was a reactive punch when he looked

up and saw the victim in his face with scissors. Considering pointed-tip scissors

could be deemed a deadly weapon, a single punch could be reasonable force. In

subsequent text messages, Davidson-Dixon asked Adams why she punched him and

attacked him with scissors.     Although she did not deny or confirm that she

threatened him with scissors, she stated in her text message that her “little a** punch

ain’t harm you.” She denied at trial both hitting him and threatening him with

scissors. Again, credibility is not to be considered, but where conflicting evidence is

presented, the instruction should be given. Stephens, 2016-Ohio-384, 59 N.E.3d
612, at ¶ 19.

                Accordingly, viewing the evidence in favor of Davidson-Dixon, he

presented sufficient evidence that tends to show that he used reasonable force to

defend against imminent danger of bodily harm.
II. Conclusion

              The trial court found that the evidence presented was sufficient to

warrant an instruction on the inferior offense of aggravated assault, which adds the

mitigating element of provocation — that Davidson-Dixon’s actions were influenced

by sudden passion or in a sudden fit of rage, either of which is brought on by serious

provocation occasioned by Adams. The jury found Davidson-Dixon guilty of the

inferior offense of aggravated assault; thus, the jury believed that Adams provoked

Davidson-Dixon causing him to strike her. Based on the verdict, this court assumes

that the jury did not entirely believe Adams because, according to her testimony, she

did nothing to provoke Davidson-Dixon: (1) she did not know if she struck him with

the key-fob; (2) she never punched Davidson-Dixon; (3) she never came at him with

scissors, and (4) Davidson-Dixon entered the bedroom yelling and immediately

struck her in the face. And if the jury believed that Adams’s action of coming at

Davidson-Dixon with scissors was the event that provoked him, then a reasonable

juror could conclude that a single punch could be reasonable force, such that a

nondeadly force instruction should have been given.

              Whether the state disproves any of the elements of self-defense is left

to the trier of fact to decide. See, e.g., State v. Morton, 147 Ohio App. 3d 43, 2002-

Ohio-813, 768 N.E.2d 730, ¶ 52 (8th Dist.). In this case, the trier of fact was the jury,

not the trial judge. The trial court improperly assumed the jury’s role by making its

own evaluation of the weight of the evidence and the credibility of the witnesses in

deciding not to give the self-defense instruction. Based on the record before this
court, we find that when viewing the evidence in favor of Davidson-Dixon, sufficient

evidence was presented that tends to show that he acted in self-defense. The trial

court should have granted Davidson-Dixon’s request to instruct the jury on non-

deadly self-defense. The first assignment of error is sustained

              Having sustained the first assignment of error, Davidson-Dixon’s

second assignment of error challenging the effectiveness of his trial counsel is

rendered moot.

              Judgment reversed; case remanded for a new trial.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR